            Case 2:05-mc-02025 Document 986 Filed 06/29/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT

                                          FOR THE

                        WESTERN DISTRICT OF PENNSYLVANIA


   UNITED STATES OF AMERICA

                            Plaintiff
                                                            CIVIL NO.
               vs.


   The Unknown Heirs of Betty Little,
   Deceased
   The Unknown Heirs of Margaret
   Patterson, Deceased
   The Unknown Heirs of Mary Little,
   Deceased
   The Unknown Heirs of Thomas Little,
   Deceased

                            Defendants


                                        COMPLAINT

       The United States of America, on behalf of its Agency, the Rural Housing Service, by its

specially appointed counsel, James C. Warmbrodt of KML LAW GROUP, P.C., represents as

follows:

       1.     This Court has jurisdiction pursuant to 28 U.S.C. 1345.

       2.     The last-known address of the Defendants, The Unknown Heirs of Betty Little,

Deceased, The Unknown Heirs of Margaret Patterson, Deceased, The Unknown Heirs of Mary

Little, Deceased and The Unknown Heirs of Thomas Little, Deceased (“Defendants”) is 29

Susan Drive, Blairsville, PA 15717.
            Case 2:05-mc-02025 Document 986 Filed 06/29/20 Page 2 of 4




       3.     On or about December 28, 1990, at the special instance and request of Betty

Little, Margaret Patterson, Mary Little and Thomas Little (“Mortgagors”), the United States of

America, acting through the Under Secretary of Rural Development, on behalf of the Rural

Housing Service, United States Department of Agriculture, (“Plaintiff”), loaned to the

Mortgagors the sum of $57,000.00 pursuant to the provisions of Title V of the Housing Act of

1949, as amended, (42 U.S.C. 1471, et seq).

       4.     As evidence of the indebtedness, Mortgagors have executed and delivered to the

Plaintiff, a Promissory Note dated December 28, 1990 in the amount of $57,000.00. A true and

correct copy of the Note is attached and incorporated as Exhibit “A” (“Note”).

       5.     Mortgagors, for the purpose of securing the Plaintiff against loss, did execute and

acknowledge to the Plaintiff, on or about December 28, 1990, a Real Estate Mortgage which

granted and conveyed, and mortgaged the real property described in the Mortgage to the

Plaintiff. The Real Estate Mortgage was duly recorded on December 31, 1990 with the Office of

the Recorder of Deeds, Indiana County, Pennsylvania, in Book 425, page 884. A true copy of

the Real Estate Mortgage is attached and incorporated as Exhibit “B” (“Mortgage”).

       6.     Mortgagor/Record Owner Thomas Little died on 05/28/1998. Mortgagor/Record

Owner Margaret Patterson died on 12/25/1999. Mortgagor/Record Owner Betty Little died on

09/16/2002. Mortgagor/Record Owner Mary Little died on 09/11/2017. Each Mortgagor/Record

Owner were survived by numerous possible heirs but left no will and no estates were raised for

any of the deceased Mortgagors/Record Owners.


       7.     Plaintiff is the owner and holder of the Note and Mortgage and they have not been

assigned.
             Case 2:05-mc-02025 Document 986 Filed 06/29/20 Page 3 of 4




       8.      The property secured by the Mortgage is known as 29 Susan Drive Blairsville, PA

15717 and is more fully described in the legal description attached and incorporated as Exhibit

“C” (“Property”). The property subject to foreclosure is within the jurisdiction of this Court.

       9.      The Note and Mortgage are in default as Defendants have failed or refused to

comply with the provisions of the Note and Mortgage, as follows: (a) failed or refused to pay the

installments of principal and interest when due; (b) failed or refused to pay real estate taxes when

due; and (c) failed to maintain the security of the Property.

       10.     Due to the breaches of the provisions and conditions of the Note and Mortgage,

the Plaintiff elects to declare the entire amount of the indebtedness of the Note and Mortgage to

be immediately due and payable.

       11.     The amounts due and owing to Plaintiff on the Note and Mortgage are as follows:

              PRINCIPAL BALANCE                                       $24,378.42
              Interest from to at 9.0000%                             $4,670.64
              Interest Recapture                                      $77,136.91
                                                                      $106,185.97
              Fees Required with Payoff Funds                         + $607.72
              Fees Currently Assessed                                 + $8,673.88
              Escrow/Impound Required                                 + $1,182.95
                                                                      $116,650.52


       12.     Notice of Intention to Foreclose pursuant to Act 6 of 1974, Notice of

Homeowner's Emergency Mortgage Assistance Program pursuant to Act 91 of 1983 (as amended

in 2008), and/or Notice of Intention to Foreclosure as required by the terms of the Mortgage, as

applicable, have been sent to the Defendant(s). Copies of the notice(s), redacted to remove

confidential account information, are attached hereto as Exhibit "D" and made a part hereof.
             Case 2:05-mc-02025 Document 986 Filed 06/29/20 Page 4 of 4




       13.     No other action has been brought at law or in equity to enforce the provisions of

the Note and Mortgage, and that all conditions precedent to the bringing of the action have been

performed or have occurred. Plaintiff has complied with the requirements of 7 C.F.R. 3550.207.

       WHEREFORE, the Plaintiff demands judgment as follows:

       Defendants and every person whose conveyance or encumbrance is subsequent or

subsequently recorded, be forever barred and foreclosed of all rights, claims, lien, and equity of

redemption in the mortgaged premises; the Property may be decreed to be sold according to law;

the monies arising from the sale be brought into Court; Plaintiff be paid the amount adjudged due

with interest thereon to the time of such payment, together with costs and expenses of this action

and expenses of the sale so far as the amount of such money applicable thereto will pay the

same; the Plaintiff shall have such other and further relief, or both, in the property as shall be

just and equitable.

                                             United States of America by and through
                                             its specially assigned counsel
                                             KML Law Group, P.C.

                                             By:/s/ James C. Warmbrodt, Esquire
                                             James C. Warmbrodt, Esquire
                                             BNY Independence Center
                                             701 Market Street
                                             Suite 5000
                                             Philadelphia, PA 19106-1532
                                             (215)627-1322
                                             JWarmbrodt@kmllawgroup.com
